Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment and Reply filed 6/16/2022. 
Previous rejections of the claims under 35 USC 103 are withdrawn in view of applicant’s amendments and remarks. 
Claims 1-8 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art of record fails to teach or render obvious a process for producing a bis(fluorosulfonyl)amide alkali metal salt power by conducting distillation using a thin-film evaporator while adding a poor solvent to a solution of a good solvent containing the bis(fluorosulfonyl)amide alkali metal salt, wherein previously prepared seed crystals are added before the start of the distillation or during the distillation.
The closest art of record, Sato (US 2017/0133715), teaches a method for producing a bis(fluorosulfonyl)imide alkali metal salt powder comprising precipitating a bis(fluorosulfonyl)imide alkali metal salt using thin film distillation (0070;0089) further drying using a poor solvent comprising e.g. aromatics (0090).  Sato fails to teach distillation while adding a poor solvent to a solution of a good solvent containing the bis(fluorosulfonyl)amide alkali metal salt or wherein previously prepared seed crystals are added before the start of or during distillation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771